Citation Nr: 0933433	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-40 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1993 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the Veteran testified at a travel Board 
hearing.

In December 2007, the Board remanded the claim to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Complete VCAA-compliant notice was sent in February 2005, 
April 2006 and February 2008 and the claim was readjudicated 
in a July 2009 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issued on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  The Veteran has 
been afforded VA medical examinations in support of his claim 
for service connection for PTSD.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to the combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
a claimed inservice stressor. 38 C.F.R. § 3.304(f) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the first 
criterion for a grant of service connection for PTSD is not 
met.

The Veteran asserts that he has PTSD that is related a 
medical emergency that occurred during service whereby he was 
hospitalized for an acute viral illness.  He reported that 
his lungs had collapsed, he was intubated for ten days and 
that he had to be resuscitated twice.  

The service treatment records show that the Veteran was taken 
to the emergency room in April 1994 with complaints of 
shortness of breath and that he was subsequently diagnosed as 
having adult respiratory distress syndrome.  Service 
connection has been established for restrictive lung disease, 
status-post adult respiratory distress syndrome.  

The service treatment records reveal no findings, treatment 
or diagnoses of PTSD.

Post-service VA medical treatment records show diagnoses of 
PTSD.

The Veteran underwent a VA examination in January 2006 and 
was diagnosed as having PTSD; however, the examiner felt that 
the Veteran's stressor did not appear as truly severe as he 
stated and that it was questionable whether it was a valid 
stressor.  It was noted that the Veteran had a medical 
condition which at the time he had no idea that eight people 
had died when he got sick and only found that out later.  The 
examiner further stated that in regard to the Veteran being 
resuscitated and being in a coma, those incidents are not 
things that he could remember and somebody had to tell him.  
The examiner stated that it was likely that he had to be on 
oxygen because of his sickness, but to perceive that he was 
going to be killed at such a young age seems to be very 
difficult to ascertain.  The Veteran was also diagnosed as 
having anxiety disorder, recurrent major depressive disorder, 
and borderline personality traits.  The examiner concluded 
that the Veteran likely had anxiety and depression and a 
problem with alcohol, which could be attributed to his 
childhood.  The examiner felt that the Veteran's conditions 
and difficulties could be more related to his chaotic 
childhood in regards to his interpersonal difficulties as far 
as relationships and employment.

The Veteran testified at an August 2007 Board hearing that 
there were outstanding treatment records with regard to his 
claim for PTSD.

The Board remanded the case in December 2007.  The RO was 
instructed to obtain additional records from the Birmingham 
VAMC and from Walton Memorial Hospital.  The RO was also 
instructed to provide the Veteran with another VA 
examination.

Additional treatment records from Birmingham VAMC were 
obtained and associated with the claims folder.  

In a February 2009 letter, the Veteran reported that he was 
never admitted or treated at the Walton Memorial Hospital.

The Veteran underwent a VA examination in March 2009.  The 
examiner acknowledged review of the claims file and discussed 
the Veteran's medical record, to include the prior VA 
examination report and VA treatment records.  The examiner 
concluded that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  The examiner stated that although 
the Veteran's reported stressor may marginally meet stressor 
criteria, at the current examination he did not endorse or 
mention PTSD symptoms that were adequate to meet symptom 
criteria.  The examiner noted that the Veteran has a lengthy 
and ongoing history of alcohol abuse and apparently 
(according to the 2006 VA examination report) a difficult 
childhood, history as a loner, history of parasuicidal 
behavior, suicide attempts, feelings of boredom and emptiness 
and anxiety and mood disturbance that are characteristic of 
borderline personality disorder.  

The Board acknowledges that VA treatment records indicate 
that the Veteran has a diagnosis of PTSD; however, such 
diagnoses are of limited probative value.  The records doe 
not include any rationale for any such diagnosis, to include 
any explanation of how the diagnostic criteria are met or a 
discussion of the evidence considered.  Furthermore, none of 
these records reflects that the claims file was reviewed or 
that pertinent medical evidence of the Veteran's history of 
treatment was considered. 

By contrast, although the January 2006 VA examiner provided a 
diagnosis of PTSD, the examiner essentially refuted the 
diagnosis and provided a detailed summary of why he thought 
the diagnosis was not valid.  Moreover, the March 2009 VA 
examiner concluded that the Veteran did not meet the DSM-IV 
criteria for PTSD.  In particular, the March 2009 VA 
examiner's opinion was based upon examination of the Veteran, 
consideration of his complete documented medical and military 
history, to include the in-service stressor, and full 
consideration of the DSM-IV criteria for establishing PTSD.  
As such, the Board finds that these opinions which, 
collectively, weigh against the claim are more probative of 
the fundamental question of whether the Veteran, in fact, 
suffers from service-related PTSD.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
finding that the Veteran has PTSD related to service.

In addition, the findings of anxiety disorder, recurrent 
major depressive disorder, and borderline personality traits 
at the 2006 VA examination were attributed to his "chaotic" 
childhood.  There is no competent evidence attributing those 
disorders to the Veteran's period of service.  

Under these circumstances, the Board finds that the claim for 
service connection for PTSD, and any other psychiatric 
disability, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


